Citation Nr: 0736666	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for mental disorder, 
diagnosed as schizophrenia, paranoid type.

2. Whether the appellant has basic eligibility for Department 
of Veterans Affairs nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
November 1988 to March 1989 with the South Carolina Army 
National Guard.  In addition, he had periods of active duty 
for training and inactive duty training in 1991and 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.
 
In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
in May 2007; a transcript of the hearing is associated with 
the claims file.  At this hearing, the appellant submitted 
additional evidence consisting of VA treatment records dated 
from March 2007 to June 2007.  See 38 C.F.R. § 20.1304 
(2007).  The Board notes that the appellant waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such evidence 
in rendering its decision.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  Mental disorder, diagnosed as schizophrenia, paranoid 
type was not present in service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and the appellant did not have active service.

3.  The appellant did not have 90 days consecutive active 
duty military service that began or ended in a period of war.


CONCLUSIONS OF LAW

1. Mental disorder, diagnosed as schizophrenia, paranoid type 
was not incurred in or aggravated by the appellant's active 
duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2. The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the appellant was 
provided with VCAA notification letters sent in September 
2004 and March 2005, prior to the initial unfavorable AOJ 
decision issued in July 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the appellant's claims of entitlement to service 
connection and nonservice-connected pension, the Board 
observes that the VCAA notice issued in September 2004 
informed the appellant of the types of evidence necessary to 
establish service connection and nonservice-connected 
pension; how VA would assist him in developing his claim; and 
his and VA's obligations in providing such evidence for 
consideration.  Additionally, this letter requested that the 
appellant submit any relevant evidence in his possession, in 
accordance with the Pelegrini fourth element.  The March 2005 
notice was specific to particular records VA had been unable 
to obtain.  Thus, as the appellant received a fully VCAA 
compliant notice prior to initial adjudication, the Board 
finds that proceeding with its decision will not be 
prejudicial to him. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) appellant 
status; 2) existence of a disability; 3) a connection between 
the appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the appellant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter advised the 
appellant of the evidence necessary to establish entitlement 
to a disability rating and effective date for the disability 
on appeal.  Despite the inadequate timing of the notice 
provided to the appellant on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the appellant's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the appellant would be of no benefit. 

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing him 
with a VA examination.  The appellant's service medical 
records, service personnel records, private medical records, 
and VA treatment records were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
Board observes that, when filing his substantive appeal, the 
appellant indicated that he was receiving treatment from Dr. 
C. and Dr. B.  However, he did not provide an authorization 
and consent to release information form (VA Form 21-4142).  
In August 2006, the RO sent the appellant the form and 
requested that he complete and return it.  The appellant did 
not respond.  Without such authorization, VA may not request 
such records.  

Additionally, the Board notes that the appellant has 
submitted records from Bryan Psychiatric Hospital dated in 
November 1995, January 1998, and October 2004.  In the 
request he made to Bryan Psychiatric Hospital, he 
specifically asked for discharge summaries from 
hospitalizations in 1991 and 1992.  No records from these 
years are associated with the claims file.  However, the 
appellant has not indicated that the records he submitted are 
incomplete, and he did not request that VA attempt to obtain 
additional records from Bryan Psychiatric Hospital other than 
those he obtained and submitted.  

Further, the Board notes that the appellant is in receipt of 
disability benefits from the Social Security Administration 
(SSA); however, although a request was made to SSA for these 
records in February 2007, no SSA records are associated with 
the claims file.  The Board observes that the Court has held 
that, when VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992).  However, the Board finds that the 
present case is distinguishable.  Murincsak was a claim for 
an increased rating and, as such, SSA records could be 
presumed relevant to the appellant's current level of 
disability.  The instant case is a service connection claim, 
and, as such, concerns the etiology of the appellant's 
psychiatric disorder, not the current severity of his 
symptomology.  Therefore, the Board determines that it is not 
necessary to obtain the appellant's SSA records for an 
equitable disposition of the claim.  Accordingly, the Board 
finds that VA has satisfied its duty to assist in obtaining 
all identified, relevant records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
appellant has a mental disorder as a result of his military 
service is not necessary to decide his claim.  Any current 
medical opinion linking such disorder to the appellant's 
military service would necessarily be based upon the 
unsubstantiated history provided by the appellant decades 
following his discharge from service.  In the absence of any 
evidence of a mental disorder during service, there is no 
competent basis upon which to conclude that the appellant has 
a current disability is related to service.  In addition, no 
competent medical evidence suggesting such causal connection 
has been submitted or identified by the appellant.  Thus, the 
Board concludes that an examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Therefore, the Board finds that additional efforts to assist 
or notify the appellant in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the service connection claim.

With regard to the appellant's claim for nonservice-connected 
pension, the VCAA does not apply.  The only issue before the 
Board is whether the appellant had qualifying service for the 
benefits sought.  The record includes service department 
verification of the appellant's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).
II. Service connection claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).  
  
The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 90 day 
requirement is met only with active continuous service.  
38 C.F.R. § 3.307(a)(1).  Active service includes active 
duty, active duty for training during which disability as a 
result of disease or injury is incurred or aggravated in line 
of duty or inactive duty training during which disability as 
a result of injury is incurred or aggravated in line of duty.  
Therefore, the appellant does not qualify for presumptive 
service connection since he does not have active service.

The Board notes that, under 38 C.F.R. § 3.384, as in effect 
August 28, 2006, defines the term 'psychosis' to include 
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic disorder 
not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  See 71 
Fed. Reg. 42, 785 (July 28, 2006).  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Under VA regulations, in addition to a disability incurred in 
or aggravated by active duty, service connection may be 
granted when the individual concerned was disabled or died 
from a disease or injury, incurred or aggravated in the line 
of duty active duty for training, and when the individual 
became disabled or died from an injury incurred or aggravated 
in line of duty during a period of inactive duty training.  
38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  

The appellant contends that he suffered from depression in 
service and that he currently has manic-depression.  
Therefore, he contends that service connection is warranted 
for a mental disorder.  

The appellant's service medical records are silent as to any 
complaint, treatment, or diagnosis referable to a mental 
disorder.  However, private treatment records dated both 
before and after service show diagnoses and treatment of 
mental disorders.  Specifically, August 1986 records show 
diagnoses of polysubstance abuse and antisocial personality 
disorder.  Records dated in November 1995 indicate 
differential diagnoses of schizophrenia, paranoid type and 
psychosis.  December 1997 and January 1998 records note 
diagnoses of psychosis, not otherwise specified and anti-
social personality disorder.  October 2004 records report 
diagnoses of schizoaffective disorder and personality 
disorder, not otherwise specified.  

The Board observes that the appellant has had diagnoses of 
antisocial personality disorder and personality disorder, not 
otherwise specified.  Personality disorders are considered to 
be congenital or developmental disabilities for which service 
connection may not be granted.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2007).  Therefore, any disability resulting from 
the appellant's personality disorder cannot be service-
connected.  Id.

The Board has considered all relevant evidence of record 
regarding the appellant's claim for service connection for a 
mental disorder, diagnosed as schizophrenia, paranoid type.  
The Board considered whether service connection is warranted 
for a mental disorder on a direct basis.  Initially, the 
Board notes that the appellant's service medical records show 
no disease or disability referable to a mental disorder 
during his periods of active duty for training or an injury 
resulting in such disorder during his inactive duty for 
training.  

Further, while the appellant has current diagnoses of 
schizophrenia, paranoid type and schizoaffective disorder, 
the record shows no diagnosis of such disorders in service or 
for many years thereafter.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
appellant's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the appellant has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

Additionally, there is no competent medical evidence relating 
the appellant's mental disorder, diagnosed as schizophrenia, 
paranoid type to his active duty for training.  The Board has 
considered the appellant's own statements, as well as those 
of his sister-in-law, regarding his claimed in-service 
etiology of his current mental disorder.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
and probative evidence of a causal nexus between the 
appellant's mental disorder and service, he is not entitled 
to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a mental disorder, diagnosed as schizophrenia, 
paranoid type.  Therefore, his claim must be denied. 
 
II.  Nonservice connected pension claim

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

Regulations also provide that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f). The period of war for the 
Persian Gulf War is the period beginning on August 2, 1990 
and ending on a date to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2(i).

The appellant contends that he is entitled to nonservice-
connected disability pension.  However, his Department of 
Defense Form 214, Certificate of Release or Discharge from 
Active Duty, indicates that he served on active duty for 
training from November 8, 1988 to March 2, 1989.  There is no 
other period of verified service shown.

Therefore, the appellant's verified service was not active 
service and did not take place during the time period 
specified by law.  Thus, the Board finds that the appellant 
does not meet the basic eligibility requirements for 
nonservice-connected pension benefits as he did not have 
active service during a period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, as a matter of law, the appellant's claim is 
denied.


ORDER

Entitlement to service connection for mental disorder, 
diagnosed as schizophrenia, 


paranoid type is denied. 

Basic eligibility for entitlement to VA pension benefits is 
not established, and the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


